[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Medina Cty. Bar Assn. v. Beranek, Slip Opinion No. 2016-Ohio-5595.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5595
               MEDINA COUNTY BAR ASSOCIATION v. BERANEK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Medina Cty. Bar Assn. v. Beranek, Slip Opinion No.
                                   2016-Ohio-5595.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—Public
        reprimand.
    (No. 2016-0262—Submitted April 5, 2016—Decided September 1, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2015-049.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Steven Bruce Beranek, formerly of Medina, Ohio,
Attorney Registration No. 0066847, was admitted to the practice of law in Ohio in
1996. On August 7, 2015, relator, Medina County Bar Association, charged
Beranek with professional misconduct based on his failure to comply as soon as
practicable with a client’s reasonable requests for information and his failure to
                             SUPREME COURT OF OHIO




inform that client that he did not maintain professional liability insurance
throughout his representation of the client. In his answer, Beranek admitted many
of relator’s factual allegations and that his conduct violated Prof.Cond.R. 1.4(a)(4)
(requiring a lawyer to comply as soon as practicable with reasonable requests for
information from a client) and 1.4(c) (requiring a lawyer to inform the client if the
lawyer does not maintain professional liability insurance) as alleged in the
complaint.
       {¶ 2} A panel of the board rejected the parties’ timely consent-to-discipline
agreement because of the pendency of an evaluation of Beranek by the Ohio
Lawyers Assistance Program (“OLAP”). The panel considered the matter on the
parties’ stipulations, which had been supplemented with Beranek’s mental-health
contract and a brief report from OLAP. Having adopted those stipulations in their
entirety, the panel and board recommend that Beranek be publicly reprimanded for
his misconduct. We adopt the board’s findings of fact and misconduct and publicly
reprimand Beranek.
                                    Misconduct
       {¶ 3} In 2009, Stanley and Janine McAlpin retained Beranek to represent
them in a collection effort related to a partnership dispute. In January 2012, he filed
suit against several defendants, including two companies in which the McAlpins
had an ownership interest. On August 14, 2013—before the McAlpins’ matter
could be tried—the two defendant companies filed for bankruptcy protection.
Beranek represented the McAlpins’ interests in the bankruptcy proceedings, but
after meeting with them on March 21, 2014, he refused to respond to their numerous
attempts to contact him.
       {¶ 4} Beranek admits that he was solely responsible for the lack of
communication with the McAlpins. The bankruptcy proceedings moved forward
in his absence, and the McAlpins received settlement checks from the respective




                                          2
                                 January Term, 2016




trustees sometime between August and December 2014. Eventually, the McAlpins
noticed that their collection case had been closed.
        {¶ 5} During Beranek’s representation of the McAlpins, he left the firm in
which he had been practicing and became a solo practitioner. He was unable to
afford professional liability insurance at that time but did not inform his clients that
he had allowed his coverage to lapse. After the McAlpins filed a grievance against
him—and nearly five years after he commenced his solo practice—Beranek sent
letters to his other clients notifying them that he did not carry malpractice insurance.
He did not send one to the McAlpins, however, believing that he was not permitted
to contact them while their grievance was pending.
        {¶ 6} The parties stipulated and the board found that Beranek failed to
comply with the McAlpins’ reasonable requests for information and failed to
inform them that he did not maintain professional liability insurance in violation of
Prof.Cond.R. 1.4(a)(4) and 1.4(c). We adopt the board’s findings of fact and
misconduct.
                                       Sanction
        {¶ 7} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated,
relevant aggravating and mitigating factors, and the sanctions imposed in similar
cases. See Gov.Bar R. V(13)(A).
        {¶ 8} The parties stipulated and the board found that the only aggravating
factor present is a three-day attorney-registration suspension in November 2011.
See Gov.Bar R. V(13)(B)(1); In re Attorney Registration Suspension of Beranek,
130 Ohio St. 3d 1420, 2011-Ohio-5627, 956 N.E.2d 310.
        {¶ 9} As mitigating factors, the parties stipulated and the board found that
Beranek did not have a dishonest or selfish motive, made full and free disclosure to
the board, and demonstrated a cooperative attitude toward the disciplinary
proceedings. See Gov.Bar R. V(13)(C)(2) and (4). Beranek also reported that he




                                           3
                             SUPREME COURT OF OHIO




suffered from depression as a result of a number of factors, including the death of
his infant son in April 2011, but the parties acknowledged that this condition did
not contribute to his misconduct. See Gov.Bar R. V(13)(C)(7). Although he did
not seek professional help for his condition until November 2015, he did submit to
a psychosocial assessment the following month and was diagnosed with a persistent
adjustment disorder with depressed mood.         OLAP recommended that he (1)
participate in individual counseling and follow his therapist’s treatment
recommendations, (2) explore traumatic-stress resources available at OSUstar.org,
(3) improve management of his medical conditions, diet, sleep, and exercise, (4)
enter into a two-year OLAP mental-health contract, and (5) call OLAP twice a
week.
        {¶ 10} Consistent with these recommendations, Beranek entered into a two-
year OLAP contract on December 15, 2015. He reported that his mental-health
status has greatly improved and that he is now better able to cope with the death of
his son. And since he joined the law firm of Corsaro & Associates in September
2015, he now has a support system of many lawyers and staff members.
        {¶ 11} The parties cited two cases in support of their recommendation that
Beranek be publicly reprimanded for his misconduct: Columbus Bar Assn. v. Bhatt,
133 Ohio St. 3d 131, 2012-Ohio-4230, 976 N.E.2d 870 (publicly reprimanding an
attorney who neglected the legal matters of two clients, failed to keep his clients
reasonably informed about the status of their legal matters, and failed to notify them
that his professional liability insurance lapsed for several months during his
representation); and Akron Bar Assn. v. Freedman, 128 Ohio St. 3d 497, 2011-Ohio-
1959, 946 N.E.2d 753 (imposing public reprimand on an attorney who failed to
reasonably communicate with a husband and wife who were his clients, failed to
inform them that he did not maintain professional liability insurance, and failed to
advise them that they might be entitled to a refund of all or part of their flat fee).
The board also found Columbus Bar Assn. v. Smith, 143 Ohio St. 3d 436, 2015-




                                          4
                                January Term, 2016




Ohio-2000, 39 N.E.3d 488, to be instructive. In that case, we publicly reprimanded
an attorney who neglected a client’s legal matter, failed to reasonably communicate
with the client about the means by which the client’s objectives were to be
accomplished, failed to comply as soon as practicable with the client’s reasonable
requests for information, and failed to take reasonably practicable steps to protect
the client’s interests upon the lawyer’s withdrawal from representation. We agree
that the misconduct at issue in these cases is comparable to Beranek’s misconduct
and that a public reprimand is the appropriate sanction in this case.
       {¶ 12} Accordingly, Steven Bruce Beranek is publicly reprimanded for his
misconduct. Costs are taxed to Beranek.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Patricia A. Walker, Bar Counsel, and William E. Steiger II and Melissa J.
Piszczek, Assistant Bar Counsel, for relator.
       Steven B. Beranek, pro se.
                               _________________




                                          5